Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
LIGHT EMITTING DIODE WITH ION IMPLANTED RESISTIVE AREA, MANUFACTURING METHOD OF LIGHT EMITTING DIODE WITH ION IMPLANTED RESISTIVE AREA AND DISPLAY DEVICE INCLUDING LIGHT EMITTING DIODE WITH ION IMPLANTED RESISTIVE AREA.

Response to Arguments
Applicant’s arguments with respect to claims currently presented have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka [US PGPUB 20040046180] (hereinafter Takaoka).

Regarding claim 1, referring to Fig. 4 (view flipped 180º) of Takaoka, Takaoka teaches a flip-chip light-emitting diode (LED) comprising: 
a light-emitting layer (205, Para 52); 
an n-type semiconductor layer (206, Para 52) disposed on an upper surface of the light-emitting layer (Fig. 4); 
a p-type semiconductor layer (204, Para 52) disposed on a lower surface of the light-emitting layer (Fig. 4); 
an n-electrode (209, Para 52) connected to the n-type semiconductor layer (Fig. 4);
a p-electrode (201, Para 55) connected to the p-type semiconductor layer (Fig. 4); 
a passivation layer (212, Para 54) disposed on sidewalls of the LED and a surface on an opposite side of a light-emitting surface of the LED (Fig. 4); 
a reflective layer (213, Para 56) disposed on the passivation layer (Para 56), and that reflects light emitted from the light-emitting layer (Para 56); and 
a resistive area (210, Para 53, Fig. 4) including implanted ions disposed on side surfaces of the light-emitting layer (Para 36/53; wherein 110 and 210 are formed by same process), and that restricts current flow from the light-emitting layer to the sidewalls (Para 36).

Regarding claim 2, Takaoka teaches a LED wherein the resistive area is disposed on side surfaces of the entire p-type semiconductor layer, on the side surfaces of the entire light-emitting layer, and on side surfaces of a portion of the n-type semiconductor layer (Fig. 4).

Regarding claim 4, Takaoka teaches a LED wherein the reflective layer is a metal reflector or distributed-Bragg-reflector structure (Para 51).


Regarding claim 6, Takaoka teaches a LED wherein the LED has an area less than or equal to 10,000 mm2 (Para 36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et al. [US PGPUB 20200395510] in view of Takaoka (hereinafter Bower).

Regarding claim 13, Bower teaches a display device comprising:
a display panel (Para 104, Fig. 24) having a plurality of flip-chip light emitting diodes (LEDs) (20, Para 105, Fig. 1/24) and a plurality of pixel driving circuits (30, Para 105, Fig. 1/24) for driving the plurality of LEDs (Para 105), and that is divided into a plurality of pixels arranged in a form of a matrix (Fig. 24),
Bower does not specifically disclose what each of the plurality of LEDs comprises.
It is noted that Bower further discloses that the light-emitting diode (LED) are suitable alternative to an organic light-emitting diode (OLED), a micro-LED, a laser, a diode laser, or a vertical cavity surface emitting laser (Para 195).
In view of such teaching by Bower (Para 195) it would have been obvious to a person having ordinary skills in the art to use any of the disclosed light emitting device in Bower’s invention based on the rationale of simple substitution of one known element for another to improve similar devices (methods, or products) in the same way thus obtaining predictable results (MPEP 2143).
Referring to Fig. 4 (view flipped 180º) of Takaoka, Takaoka teaches a light-emitting device (LED) comprising: 
a light-emitting layer (205, Para 52); 
an n-type semiconductor layer (206, Para 52) disposed on an upper surface of the light-emitting layer (Fig. 4); 
a p-type semiconductor layer (204, Para 52) disposed on a lower surface of the light-emitting layer (Fig. 4); 
an n-electrode (209, Para 52) connected to the n-type semiconductor layer (Fig. 4);
a p-electrode (201, Para 55) connected to the p-type semiconductor layer (Fig. 4); 
a passivation layer (212, Para 54) disposed on sidewalls of the LED and a surface on an opposite side of a light-emitting surface of the LED (Fig. 4); 
a reflective layer (213, Para 56) disposed on the passivation layer (Para 56), and that reflects light emitted from the light-emitting layer (Para 56); and 
a resistive area (210, Para 53, Fig. 4) including implanted ions disposed on side surfaces of the light-emitting layer (Para 36/53; wherein 110 and 210 are formed by same process), and that restricts current flow from the light-emitting layer to the sidewalls (Para 36).
In view of such teaching by Takaoka, it would have been obvious to a person having ordinary skills in the art to have the device of Bower further comprising the teachings of Takaoka based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143) admirable luminance (Para 11).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bower in view of Takaoka and further in view of Kang et al. [US PGPUB 20200161282] (hereinafter Kang).

Regarding claim 14, the modified device of Bower teaches the limitations of the claims upon which it depend. 
The modified device does not specifically disclose the limitation of claim 14.
Regarding claim 14, Kang teaches a display device wherein: each of the plurality of pixels comprises an R sub pixel comprising red LEDs (Para 56), a G sub pixel comprising green LEDs (Para 56), and a B sub pixel comprising blue LEDs (Para 56), and the plurality of pixel driving circuits are formed with respect to each of the R sub pixel, the G sub pixel, and the B sub pixel (Fig. 2).
In view of such teaching by Kang, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bower comprise the teaching of Kang in order to improve response time and luminance.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takaoka in view of Murayama et al. [US PGPUB 20210044088] (hereinafter Murayama).

Regarding claim 15, Takaoka teaches the limitations of the claim upon which it depends.
Takaoka does not specifically disclose the limitations of claims 15.
Referring to the invention of Murayama, Murayama teaches forming a resistive area 20a in LED by an implantation process, wherein the implanted ions include one or more of hydrogen ions, aluminum ions, oxygen ions, nitrogen ions, iron ions, and carbon ions (Para 45).
In view of such teaching by Murayama, it would have been obvious to a person having ordinary skills in the art to have the device of Takaoka further comprising the teachings of Murayama based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bower in view of Takaoka and further in view of Murayama.

Regarding claim 17 the modified device of Bower teaches the limitations of the claim upon which it depends.
The modified device does not specifically disclose the limitations of claims 17.
Referring to the invention of Murayama, Murayama teaches forming a resistive area 20a in LED by an implantation process, wherein the implanted ions include one or more of hydrogen ions, aluminum ions, oxygen ions, nitrogen ions, iron ions, and carbon ions (Para 45).
In view of such teaching by Murayama, it would have been obvious to a person having ordinary skills in the art to have the modified device of Bower further comprising the teachings of Murayama based on the rationale of using of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).

Allowable Subject Matter
Claims 7-8, 10-12 and 16 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819